internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 1-plr-118301-98 date date re distributing controlled holding consub business d date a plr-118301-98 fsub9 country t date e aa country u country l country m country n country o fsub1 fsub2 fsub3 fsub4 fsub7 fsub8 plr-118301-98 fsub12 fsub13 fsub15 fsub16 fsub18 fsub19 fsub19a fsub21 fsub22 fsub23 fsub25 fsub27a fsub30 fsub32 plr-118301-98 fsub33 fsub34 fsub fd1 sub corporation date b date c month d ll mm nn oo pp plr-118301-98 qq rr ss tt uu vv ww xx yy bb cc dd ee date f ff plr-118301-98 gg country v date g hh z dear we respond to your letter dated date requesting a supplemental ruling to plr dated date prior ruling letter additional information was submitted in letters dated date date date and date the information submitted for consideration is summarized below in the prior ruling letter we issued rulings under sec_332 sec_355 and sec_368 and other code provisions with respect to a proposed distribution by distributing to its shareholders of all the stock of controlled and certain related transactions this transaction the transaction was consummated as of date a after consummation of the transaction however several issues have arisen incident to and after the transaction which compel the modification of and additions to the rulings given in the prior ruling letter these events and the modifications to the prior ruling letter are discussed seriatim below issue transfer of financing subsidiaries from controlled to consub since the consummation of the transaction controlled has attempted to obtain adequate financing arrangements to that end controlled has determined that it can significantly reduce its interest rate for such financing if controlled transfers the stock of other foreign subsidiaries to a domestic holding_company and makes a pledge of the holding_company stock in addition to reducing interest rates this stock transfer will avoid the need for preparing multiple legal pledge agreements in several jurisdictions plr-118301-98 accordingly controlled proposes that all or substantially_all of its interests in fsub1 fsub2 fsub3 fsub4 fsub7 fsub8 fsub13 fsub15 fsub16 fsub18 fsub19 fsub19a fsub22 fsub23 fsub25 fsub27a fsub30 fd1 and corporation the financing subsidiaries be transferred to consub a wholly-owned u s subsidiary of controlled as partial consideration for the fsub2 stock transferred by controlled to consub consub will issue to controlled a dollar_figureaa promissory note a de_minimis amount maturing on date g and bearing interest at the annual rate of hh percent the taxpayer_representative for distributing and controlled has represented that to the best of his knowledge and belief the proposed transfer of the financing subsidiaries stock by controlled to consub will qualify as a transaction described in sec_351 issue transfer of fsub9 stock from distributing to consub in the transaction distributing contributed the stock of various subsidiaries to controlled fsub9 a country t corporation was among the subsidiaries that distributing intended to transfer prior to the transaction however controlled was informed by its financial advisor that in order to obtain adequate financing after the spinoff it would need to pledge its stock in fsub9 such a direct pledge would have been problematic under country t law in order to satisfy country t law minimize country t transfer_taxes and still obtain financing it was proposed that in lieu of the transaction with respect to fsub9 described in the prior ruling letter the transaction would be effected as follows i distributing would transfer the fsub9 stock to consub in exchange for consub stock and a consub note maturing on date e with a face_amount of dollar_figureaa ii distributing would transfer its newly acquired consub stock to controlled in constructive exchange for controlled stock iii controlled would be distributed to the shareholders of distributing as described in the prior ruling letter the consub stock could then be pledged as collateral in the financing_arrangement this transfer of the fsub9 stock was consummated as described above on date a in connection with the transaction distributing and controlled have proposed that the above described transfer should be treated for tax purposes as if i distributing transferred the fsub9 stock to controlled in constructive exchange for additional controlled stock and the controlled notes transferred as part of the transaction ii controlled immediately retransferred such stock to consub in constructive exchange for additional consub stock and the consub note and iii the consub note was immediately retransferred by controlled to distributing the representative for distributing and controlled has represented that to the best of his knowledge and belief the deemed transfer of all of the fsub9 stock by controlled to consub qualified as a transaction described in sec_351 issue transfer of fsub2 to consub plr-118301-98 fsub2 a country o corporation was planned to be transferred from distributing to controlled prior to the transaction country o law requires that a corporation chartered in country o must have five shareholders of record further no one shareholder may hold more than bb percent of the outstanding_stock of the corporation prior to date f distributing held cc percent of the outstanding_stock while a former subsidiary of distributing held dd percent in fsub2 three minority shareholders hold de_minimis amounts of fsub2 stock on date f the former subsidiary was merged into distributing and its stock interest in fsub2 passed to distributing by operation of law therefore distributing now held a ff percent interest in fsub2 nevertheless the registration of such stock in country o was not changed after the merger in the prior ruling letter preliminary step ii p it was indicated that all of the fsub2 stock was to be transferred from distributing to controlled however since this would have violated country o law only ee percent of the stock was transferred to controlled an additional gg percent was transferred directly to consub as described in issue substantially_all of the remainder of the fsub2 stock will be transferred to consub the three minority shareholders continue to own their small amounts of fsub2 stock distributing and controlled have proposed that the above described transfer should be treated for tax purposes as if i distributing transferred ff percent of the fsub2 stock to controlled in constructive exchange for controlled stock and one of the controlled notes ii controlled immediately transferred gg percent of the fsub2 stock to consub in constructive exchange for consub stock the representative for distributing and controlled has represented that to the best of his knowledge and belief the deemed transfer of gg percent of the stock by controlled to consub qualified as a transaction described in sec_351 with respect to issue sec_1 and representation mm at pp of the prior ruling letter representation nn at p of the prior ruling letter and representation lll at pp of the prior ruling letter have been modified to take into account the additional facts discussed above as follows mm no assets of holding have been or will be disposed of by either holding or distributing except for the post-transaction discussed in the prior ruling letter transfer of the stock of the subsidiaries engaged in business d the business d subsidiaries by distributing to controlled and consub the taxable dispositions of stock interests in fsub21 and in country l country m and country n corporations dispositions in the ordinary course of business and dispositions occurring more than three years prior to the adoption of the plan of complete_liquidation plr-118301-98 nn except for the post-transaction transfer of the stock of the business d subsidiaries by distributing to controlled and consub the liquidation of holding will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of holding if persons holding directly or indirectly more than percent of the value of the holding stock also hold directly or indirectly more than percent of the value of the stock of the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 lll the transfer or deemed transfer in the case of fsub sec_2 and by distributing to controlled of stock of the financing subsidiaries and fsub9 is in each instance not an exchange described in sec_354 or sec_356 additionally the following new representations are made with respect to the transfer of fd1 sub17 corporation fsub1 fsub2 fsub3 fsub4 fsub8 fsub9 fsub12 fsub15 fsub16 fsub18 fsub19 fsub19a fsub22 fsub23 fsub25 fsub30 the business d subsidiaries and dollar_figurez in cash and marketable_securities the transfer as of the date of the transaction a b c d e no stock_or_securities were issued for services rendered to or for the benefit of controlled in connection with the transfer no stock_or_securities were issued for indebtedness of controlled that is not evidenced by a security or for interest on indebtedness of controlled which accrued on or after the beginning of the holding_period of distributing for the debt the transfer was not the result of the solicitation by a promoter broker or investment house distributing did not retain any rights in the stock of the business d subsidiaries or the cash marketable_securities transferred to controlled at the time of the transfer there was no indebtedness between distributing and controlled there will be no indebtedness created in favor of distributing as a result of transfer other than i certain nominal promissory notes to be issued by controlled and ii debt obligations created in the ordinary course of business in accordance with the terms of agreements between distributing and controlled with respect to certain continuing relationships following the transfer none of the obligations of controlled under these arrangements will constitute stock_or_securities of controlled within the meaning of sec_355 of the internal_revenue_code plr-118301-98 f g h i j k l m n o p q the transfers and exchanges occurred under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges occurred on approximately the same date there was no plan or intention on the part of controlled to redeem or otherwise reacquire any stock or indebtedness to be issued in the transfer immediately after the transfers contemplated herein distributing will be in control of controlled within the meaning of sec_368 of the code distributing will constructively receive stock or other_property approximately equal to the fair_market_value of the property transferred to controlled controlled will remain in existence the property transferred will be used in a trade_or_business by controlled or a subsidiary of controlled there is no plan or intention by controlled to dispose_of the transferred property other than in the ordinary course of business operations each of the parties will pay its own expenses if any incurred in connection with the proposed transaction controlled is not an investment_company within the meaning of sec_351 of the code and sec_1_351-1 of the regulations distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the transfer will not be used to satisfy the indebtedness of such debtor controlled is not a personal services corporation within the meaning of sec_269a of the code the deemed transfer of fsub9 stock by distributing to controlled in constructive exchange for controlled stock and in exchange for the a portion of the controlled notes is not part of an exchange described in sec_354 plr-118301-98 r s the deemed transfer of fsub9 stock by controlled to consub in constructive exchange for consub stock and in exchange for the consub note is not part of an exchange described in sec_354 any transfer of fsub2 stock to consub prior to date was not part of an exchange described in sec_354 issue retention of controlled shares by rabbi_trust on date b distributing established a rabbi_trust the trust for obligations under certain unfunded_deferred_compensation arrangements the trust was initially funded with ll shares of distributing common_stock at the time of the transaction the trust due to reinvested dividends held mm shares or oo percent of the total outstanding common_stock pursuant to sec_671 of the internal_revenue_code the trust was a grantor_trust and accordingly the shares of distributing stock held by the trust were treated for federal_income_tax purposes as if they were owned by distributing in the transaction the trust received nn shares of controlled stock as part of the spinoff under sec_671 these shares were deemed retained by distributing for federal_income_tax purposes the trustee of trust intended prior to the transaction to dispose_of the entire block of controlled stock as soon as practicable this intention was not feasible however because a thin trading market developed for controlled stock immediately after the spinoff on date c the trust sold pp shares of controlled stock during month d less than months after the transaction it sold the remaining shares in preparing the ruling_request for the prior ruling letter distributing’s taxpayer_representative did not know that the trust would be participating in the spinoff and therefore did not focus on the implications of the trust on the sec_355 spinoff as a result with respect to issue representation zz at pp of the prior ruling letter has been modified to take into account the additional facts discussed above as follows zz the management of distributing to its best knowledge is not aware of any plan or intention on the part of any shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of the stock in or securities of either distributing or controlled after the transaction except for dispositions by the trustees of distributing’ sec_401 plan and retirement_plan qualified under sec_401 and controlled’ sec_401 plan dispositions of fractional shares of controlled stock deemed issued to distributing shareholders in transaction described in the prior ruling letter possible sales of plr-118301-98 controlled stock pursuant to the odd-lot program controlled will adopt after the transaction and dispositions of controlled stock received in the spinoff by the trust issue country u restructuring fsub12 was another of the subsidiaries transferred to controlled in the transaction currently controlled owns qq percent of the stock of fsub12 fsub12 holds rr percent of the stock of fsub13 and ss percent of fsub34 stock a subsidiary of fsub13 holds the remainder of the fsub13 stock fsub13 owns tt percent of the stock of fsub32 while the remainder is held by consub fsub13 also owns uu percent of the fsub33 stock fsub34 holds a parcel of land which is being offered for sale fsub35 is a country v corporation which is wholly-owned by the distributing consolidated_group controlled proposes the following transaction country u restructuring fsub35 will reincorporate in country u fsub35 will merge into fsub13 fsub12 will redeem its minority shareholders for cash and merge downstream into fsub13 if a purchaser is found for the fsub34 land the purchaser will be offered the opportunity to instead purchase the fsub34 stock in order to avoid the land transfer costs if the purchase occurs before the merger of fsub12 into fsub13 fsub34 will first merge upstream into fsub12 fsub34 will otherwise become a subsidiary of fsub13 pursuant to the downstream_merger as a result with respect to issue representation bbb at p of the prior ruling letter has been modified to take into account the additional facts discussed above as follows bbb there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation except for the merger of holding into distributing prior to transaction described in the prior ruling letter or to sell or otherwise dispose_of the assets of either corporation after the transaction except for i dispositions in the ordinary course of business and ii the possible disposition by controlled of the fsub12 stock as a result of the merger of fsub12 into fsub13 pursuant to the country u restructuring issue controlled odd-lot program plr-118301-98 in connection with the transaction approximately vv shareholders of distributing received less than shares of controlled stock these shareholders hold approximately ww shares of the total outstanding shares representing xx percent less than five percent of the outstanding controlled stock controlled recently decided to implement an odd-lot program as part of such program controlled will offer to purchase all of the shares owned by shareholders of record who own less than shares at a price determined with reference to the average trading price of the controlled stock for the approximately 60-day period during which the offer remains open issue minority stock ownership of fsub2 and fsub16 two of the subsidiaries transferred to controlled prior to the spinoff fsub2 as discussed in issue and fsub16 had and continue to have minority shareholders these minority shareholders hold yy percent or less of the stock a de_minimis amount the prior ruling letter based upon the facts submitted in the ruling_request incorrectly indicated that distributing owned percent of the stock of these subsidiaries the minority stockholders in these subsidiaries hold a de_minimis amount of the stock in order to comply with local law requirements provided the requirements of paragraph c of sec_1_367_b_-1 of the income_tax regulations paragraphs c and d of b -1 of the temporary regulations and all the conditions and requirements of sec_1_367_b_-4 through b -12 are satisfied the following rulings are substituted for rulings and as stated in the prior ruling letter in the transfer to controlled of the business d subsidiaries including fsub9 dollar_figurez in cash and marketable_securities and the assignment of all of the rights title and interest in and to certain trademarks used in business d in constructive exchange for controlled stock and in exchange for controlled notes distributing recognized gain but only in an amount not in excess of the fair_market_value of the controlled notes sec_351 no gain_or_loss was recognized by controlled on the receipt of the business d subsidiaries from distributing in constructive exchange for controlled stock and in exchange for controlled notes sec_1032 the basis of the business d subsidiaries which were received by controlled was equal to the basis of such property in the hands of distributing immediately prior to the transfer increased by the amount of gain recognized on the exchange sec_362 plr-118301-98 the holding_period of the assets received by controlled included the period during which such property was held by distributing sec_1223 no gain_or_loss will be recognized to distributing on the distribution of all of the controlled stock to distributing’s common shareholders including fractional share interests to which they may be entitled and any share purchase rights associated with the controlled stock sec_355 and revrul_90_11 c b a to the extent if any distributing recognizes gain on the transfer of the stock of any foreign_corporation to controlled or controlled recognizes gain on the transfer of any foreign_corporation to consub sec_1248 will apply to any gain recognized on the transfer b the earnings_and_profits of each transferred foreign_corporation to the extent attributable to such stock under sec_1_1248-2 or sec_1 whichever is applicable in excess of the amount of gain recognized if any to which sec_1248 was applicable as provided in ruling a above accumulated in taxable years of such foreign_corporation beginning after date during the period distributing held the stock of the foreign_corporation or was considered as holding the stock by reason of sec_1223 while such foreign_corporation was a controlled_foreign_corporation shall in each instance be attributable to such stock held by controlled or consub as appropriate sec_1_1248-1 sec_959 and sec_1248 based solely on the information submitted in this ruling_request and in connection with the prior ruling letter and on the representations set forth above we hold as follows the deemed retention of controlled stock by distributing through the trust was not in pursuance of a plan having as one of its principal purposes the avoidance of income_tax sec_355 distributing’s basis in the controlled stock deemed retained through the trust was equal to oo percent of distributing’s basis in all of the outstanding controlled stock immediately before the spinoff to be determined under the rules of sec_358 insofar as such controlled stock was acquired by distributing in constructive exchange for its transfer of assets to controlled the transfer of the fsub9 stock by distributing to consub in exchange for consub stock and the consub note followed by the transfer of consub plr-118301-98 stock from distributing to controlled will be treated for federal_income_tax purposes as if i distributing had transferred the fsub9 stock to controlled in constructive exchange for additional controlled stock and the controlled notes transferred as part of the transaction ii controlled had immediately retransferred the fsub9 stock to consub in constructive exchange for additional consub stock and the consub note and iii the consub note was immediately retransferred by controlled to distributing see revrul_77_449 1977_2_cb_110 distributing will be treated for federal_income_tax purposes as having transferred ff percent of the fsub2 stock to controlled in constructive exchange for controlled stock and one of the controlled notes followed by controlled’s deemed transfer of gg percent of the fsub2 stock to consub in constructive exchange for consub stock see revrul_77_449 1977_2_cb_110 except for the rulings substituted or modified specifically herein all other rulings in the prior ruling letter shall remain in full force and effect no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no rulings are requested and none are given whether the country u restructuring constitutes a series of tax-free reorganizations further no opinion is expressed whether gain if any that may be recognized by any of the foreign_corporations as a result of the country u restructuring described above results in subpart_f_income or could result in any subpart_f_income when taken in conjunction with the steps described in the prior ruling letter see section finally in accordance with the no-rule policy contained in revproc_99_3 1999_1_irb_105 sec_3 no opinion is expressed upon whether sec_351 applies to the deemed transfers of fsub9 and fsub2 from controlled to consub and the proposed transfer of the financing subsidiaries from controlled to consub this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter and the prior ruling letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated sincerely yours plr-118301-98 assistant chief_counsel corporate branch by _____________________ mark s jennings senior technician reviewer
